Citation Nr: 0012259	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for heart murmur, atrial 
fibrillation and hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1946 
to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which denied the veteran's claim for 
service connection for heart murmur, atrial fibrillation and 
hypertension.  The case was previously remanded by the Board 
in August 1999 in order to provide the veteran with 
opportunity to testify at a Travel Board hearing.  A hearing 
was held in November 1999.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current heart murmur, atrial fibrillation and 
hypertension and his period of active service.


CONCLUSION OF LAW

The claim for service connection for heart murmur, atrial 
fibrillation and hypertension is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  Certain diseases, including hypertension and 
other cardiovascular diseases, if manifested to a compensable 
degree within one year of separation from service, warrant 
service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  If the chronicity provision is not 
applicable, a claim still may be well grounded pursuant to 
the same provision if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

The veteran maintains that he was first diagnosed and treated 
for hypertension in 1967 during service and that this disease 
caused his current atrial fibrillation.  He also states that 
he was first diagnosed with a heart murmur while in service.  
At his Travel Board hearing in November 1999, the veteran 
testified that he had had hypertension during service and 
thereafter.  He stated that he had been treated at VA medical 
facilities as well as by a private doctor, Dr. Bill Martinez, 
after service.  He was asked in the hearing to submit all 
private medical records reflecting treatment for a heart 
disorder or hypertension.  The Board has not received any 
such records.  In his hearing, the veteran also observed that 
he had submitted a service medical record from his personal 
files, which was not contained within the service medical 
records in his claims file.  He therefore questioned whether 
all service medical records had been associated with the 
claims file.

Service medical records contain no indication of hypertension 
or other cardiovascular disease.  At his medical examination 
at retirement in February 1967, the veteran's blood pressure 
was 118/78.  The veteran reported a history of chest pain at 
that time, although this was attributed to substernal gas.  
The physician noted "murmur as child".  The condition of the 
heart at the medical examination was normal.  A current 
murmur, functional or organic, was not noted as found on the 
clinical examination.  An electrocardiogram (EKG) was 
performed in February 1967, which was within normal limits.  
The veteran submitted a medical record from his personal 
files, which is dated May 16, but does not contain a year.  
The veteran has stated that the record is from May 1967.  The 
record is not entirely legible;  however, it does contain the 
word hypertension on it.  There are no blood pressure 
readings noted.  The veteran was examined due to complaints 
of nervousness and feeling there was something in his throat, 
with the onset usually after eating.  

The claims file contains records from the VA Medical Center 
(VAMC) dating from as early as 1979.  There are numerous 
blood pressure readings taken throughout the 1980's as part 
of routine checks of vital signs, and there is no indication 
in that time period of high blood pressure or hypertension.  
In October 1987, the veteran complained of stress.  His heart 
rate and rhythm were normal.  He was diagnosed with chest 
pressure.  In November 1987, the veteran complained of chest 
pressure.  It was noted he had had an abnormal EKG.  He was 
asked to return with old x-rays.  At an appointment in later 
November 1987, the veteran was noted to have had a right apex 
nodule unchanged since January 1985.  It was suggested he 
return in four months for a repeat x-ray.  A repeat chest x-
ray in May 1988 showed no change and the small nodular 
density of the right apex.  The veteran was referred to the 
pulmonary clinic for follow up and was examined in August 
1988.  On examination, the veteran had regular rate and 
rhythm of the heart, with a systolic murmur.  It was 
concluded that as the nodule on the apex of the lungs had 
undergone no growth in two years, it was a benign lesion.

There are a number of VAMC treatment records reflecting 
treatment throughout the 1980's and early 1990's, but these 
do not pertain to cardiovascular disorders.  The next 
pertinent chronological medical record is dated in January 
1996 when the veteran reported to the VAMC complaining of 
atrial fibrillation.  He reported a history of fibrillation 
and congestive heart failure.  At subsequent appointments 
through April 1996, including an EKG in March, the veteran's 
atrial fibrillation was noted, and he was treated with 
Coumadin.

In April 1996, a VA examination was performed.  A 46-year 
history of a heart murmur was noted.  There was a history of 
elevated blood pressure for one year.  He had a history of an 
irregular heart rate for approximately one year.  He had 
experienced congestive heart failure and was treated for it.  
Several studies were conducted as part of the examination, 
including an EKG, and diagnosis was cardiomyopathy with 
atrial fibrillation with murmur, rule out papillary muscle 
dysfunction.  He was also diagnosed with uncontrolled high 
blood pressure.

The claims file reveals that in July 1998, the RO contacted 
the National Personnel Records Center (NPRC), requesting any 
further service medical records.  A single non-relevant 
record dated in 1953 was sent from NPRC to the RO with the 
information that there were no further medical records.

The veteran asserts that he first incurred hypertension in 
service and that his hypertension caused his atrial 
fibrillation and other cardiac disorders.  He also states he 
was first diagnosed with a heart murmur in service.  There 
are no service medical records in the file showing elevated 
blood pressure readings or indicating detection of a heart 
murmur.  Nor are there any service medical records showing 
any evidence of cardiac disease in service.  The only service 
medical record which references hypertension, purportedly 
dated in May 1967, does not contain a clear diagnosis of such 
disease.  In fact the record primarily discusses symptoms of 
nervousness and indigestion.  A passing reference to 
hypertension without some indication of the context in which 
the word was written, is not sufficient to constitute 
evidence of the disease in service.  Importantly, the Board 
notes that the February 1967 examination, including an EKG, 
was negative for any cardiac abnormalities, and that chest 
pain was attributed to substernal gas.  Furthermore, there is 
no indication that hypertension or other cardiovascular 
disease arose within one year after separation from service, 
and therefore provisions governing presumptive service 
connection are inapplicable.  As discussed above, medical 
evidence of a nexus between the current disorder and the 
period of service is necessary to establish a well-grounded 
claim.  The veteran himself is not competent to testify that 
his current hypertension or other heart diseases are 
etiologically linked to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  The Board finds 
that medical evidence of a nexus between the veteran's 
current heart condition, of which the earliest evidence of 
record is dated in the late 1980's, is lacking and the claim 
is not well grounded.  

The undersigned sought to make it clear to the veteran at his 
Travel Board hearing that the evidence he needs to support 
his claim is medical evidence of chronic cardiovascular 
disease in service or soon after service, 1967 or 1968, or at 
least post service medical evidence linking his current 
cardiovascular disease to service.  The veteran was vague 
about identifying when he was treated or seen for pertinent 
symptomatology while serving in Europeor whether any 
treatment he had in Europe was even recorded (see pg. 10 of 
hearing transcript).  He suspected all his service medical 
records have not been obtained from Fort MacArthur.  The 
Board observes that the veteran had his retirement 
examination in 1967 at this base, and cardiovascular disease 
was not found.  Otherwise, the base is no longer in 
operation.  The veteran indicated to the undersigned that he 
could search the archives for any additional service medical 
records.  


ORDER

Service connection for heart murmur, atrial fibrillation and 
hypertension is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

